Citation Nr: 1730671	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-26 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating for right shoulder strain and impingement syndrome in excess of 10 percent disabling prior to June 16, 2010, and in excess of 20 percent disabling from June 16, 2010 to December 14, 2016, and from March 1, 2017.

2. Entitlement to a compensable initial rating for status post right ankle sprain with laxity prior to March 23, 2017, and in excess of 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986, February 1991 to July 1991, October 2001 to September 2002, and February 2003 to February 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) in April 2009 (granting service connection for right shoulder strain and impingement at 10 percent disabling) and in May 2012 (granting service connection for status post right ankle sprain with laxity at a noncompensable rating). In June 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is in the record. These matters were previously remanded in December 2016 for further development.

An interim April 2016 rating decision increased the Veteran's right shoulder rating to 20 percent disabling, effective March 24, 2016; such effective date was changed to June 16, 2010 in an interim May 2017 rating decision. The same May 2017 rating decision also increased the Veteran's right ankle rating to 10 percent disabling, effective March 23, 2017.

The Veteran's right shoulder is currently evaluated at 100 percent disabling from December 15, 2016 to February 28, 2017 on a temporary basis for surgery and convalescence. Accordingly, that time period is not before the Board. 

The Board issued a final decision for the Veteran's claims of service connection for asthma and an increased rating for left nephrolithiasis in December 2016. Accordingly, these issues are no longer before the Board. See 38 C.F.R. § 20.1100.

The appeal for the Veteran's right ankle sprain with laxity is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. Prior to June 16, 2010, the Veteran's right shoulder was not limited in range of motion to shoulder level.

2. From June 16, 2010 to December 14, 2016, and from March 1, 2017 to March 22, 2017, the Veteran's right shoulder range of motion was limited to shoulder level.

3. From March 23, 2017, pain on weight bearing caused the Veteran's inability to lift more than five pounds (lbs.) worth of weight, more closely approximating limited range of motion of 25 degrees or less. 


CONCLUSIONS OF LAW

1. The Veteran's right shoulder sprain and impingement syndrome does not warrant a rating in excess of 10 percent from prior to June 16, 2010, and in excess of 20 percent from June 16, 2010 to December 14, 2016, and from March 1, 2017 to March 22, 2017. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).

2. The Veteran's right shoulder sprain and impingement syndrome warrants a rating of 40 percent from March 23, 2017. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

VA's duty to notify was satisfied by a letter dated September 2008. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran underwent VA examinations for his right shoulder in March 2009, March 2016, and March 2017. As is discussed in more detail below, the opinions, taken together, contain informed discussions of the pertinent medical information sufficient to decide the claim at issue. Therefore, the Board concludes that there has been substantial compliance with the prior remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In consideration of Correia v. McDonald, 28 Vet. App. 158 (2016), the Board notes that the March 2017 VA examination specifically tested for evidence of pain with weight bearing, non-weight bearing, and with passive range of motion; additionally, the March 2009 VA examination tested range of motion for active and passive motion. The passage of time for active and passive testing does not negate the probative value of the examiner's findings. The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain. Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions. Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating. Accordingly, the examination reports are adequate for rating purposes they include all findings necessary to decide this matter. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Pertinent treatment records have been associated with the Veteran's record, and the Veteran has not identified any pertinent evidence that remains outstanding.

The Board notes that its December 2016 remand instructed the AOJ to contact Alta Vista Health Care for follow-up records of treatment. The AOJ could not contact Alta Vista until the Veteran submitted a medical release; VA requested such release from the Veteran in December 2016 correspondence. There was no response. While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Accordingly, there has been substantial compliance with the December 2016 remand. See Stegall, 11 Vet. App. 268. 

Lastly, the Board notes that the Veteran's representative, Texas Veteran's Commission (TVC), did not file a VA Form 646, Statement of Accredited Representative in Appealed Case, nor is there record that one was requested. However, following the last supplemental statement of the case (SSOC), issued in May 2017, TVC filed a June 2017 due process waiver indicating that it received the SSOC and does not have any additional evidence to submit. In light of TVC's correspondence, the Board will proceed with adjudication.

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. If the preponderance of the evidence is against the claim, the claim will be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995). The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10. Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 38 C.F.R. § 4.71, Plate I.

Limitation of motion of the arm at the shoulder is rated under Code 5201, which provides for a 20 percent rating when the range of motion of the major arm is at shoulder level [90 degrees]; a 30 percent rating when range of motion is midway between the side and shoulder level [45 degrees]; and a maximum 40 percent evaluation when the range of motion of the major arm is limited to 25 degrees from the side. 38 C.F.R. § 4.71a. A Veteran is only entitled to a single disability rating under DC 5201 for each arm that suffers from limited motion of the shoulder joint. See Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).

III. Right Shoulder

Factual Background

The Veteran originally filed his claim for a right shoulder injury in July 2008. He is right-handed. In a September 2008 statement, he reported that he was unable to lift his right arm for "a long time" after his in-service accident. He felt pain when he pushed or lifted an object.

A February 2009 right shoulder x-ray showed no fracture, dislocation, or joint abnormality. 

During a March 2009 VA examination, the Veteran stated that his right shoulder symptoms improved over time after his injury, but he still got a burning sensation with certain movements, such as pulling or turning. The Veteran reported weekly moderate flare-ups, but the examiner determined they had no effect on limitation of motion or other functional impairment. Forward flexion on active and passive motion was 110 degrees (with pain beginning at 110 degrees). Abduction for active and passive motion was 110 degrees (with pain beginning at 110 degrees). External and internal rotation on active and passive motion were both 90 degrees (with pain beginning at 90 degrees). No loss of motion was reported after repetitive use. There was no joint ankylosis, inflammatory arthritis, or recurrent shoulder dislocations. The injury had a significant occupational effect, causing problems with lifting and carrying, difficulty reaching, and pain. Thereafter, in April 2016, the Veteran stated that the March 2009 examiner acted inappropriately and forced him to raise his arm past his pain threshold.

June 2010 private medical records reflect that flexion for the Veteran's right shoulder was 90 degrees, abduction was 77 degrees, extension was 39 degrees, internal rotation was 18 degrees, and external rotation was 8 degrees.

During a March 2016 VA examination, the Veteran stated he experienced a burning sensation and popping with certain movements. He had difficulty with any movement requiring overhead work, as well as climbing ladders. The examiner diagnosed right shoulder strain, shoulder impingement syndrome, acromioclavicular joint osteoarthritis, and degenerative arthritis, but degenerative arthritis was a new diagnosis that was determined to be unrelated to the Veteran's shoulder strain and impingement. Flexion was 100 degrees, abduction was 90 degrees, and external and internal rotation were both 90 degrees. The Veteran exhibited pain on external and internal rotation, which caused functional loss. There was no pain on weight-bearing. After repetitive use, flexion was 90 degrees, abduction was 80 degrees, external rotation was 20 degrees, and internal rotation was 70 degrees; functional loss was due to pain. The examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time. There was no ankylosis, loss of head, or nonunion, malunion, or fibrous union of the humerus. 

In October 2016 private treatment records, flexion of the right shoulder was 127 degrees, abduction was 75 degrees, extension was 45 degrees, internal rotation was 55 degrees, and external rotation was 90 degrees.

During a March 2017 VA examination, the Veteran reported that his shoulder never improved since his in-service injury and that it has gotten worse over the years. He had surgery in December 2016 for a rotator cuff repair, but still had the same symptoms. He further reported it was painful to push, pull, and lift. The examiner diagnosed right shoulder strain, bilateral shoulder impingement syndrome, right bicipital tendon tear, and status post left clavicle fracture. The examiner reported that the Veteran could only lift five lbs. and is unable to raise his arm above chest level; he was incapable of overhead work. Flexion was 90 degrees, abduction was 80 degrees, external and internal rotation were both 60 degrees. Pain was noted for every measurement but did not result in or cause functional loss. There was pain with weight-bearing and non-weight bearing. The Veteran did not report flare-ups. After repetitive use, there was no additional functional loss. The examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time. There was no ankylosis, recurrent dislocation of the glenohumeral joint, or loss of head, nonunion, malunion, or fibrous union of the humerus. The Veteran's left clavicle condition did not affect range of motion of the right shoulder. He used a brace constantly. 

Analysis

a. Prior to June 16, 2010

The Veteran is currently compensated at 10 percent pursuant to 38 C.F.R. §§ 4.40, 4.45, due to functional impairment caused by painful motion. 

When considering the Veteran's complaints of pain, fatigue, weakness, and other functional loss factors in the right shoulder prior to June 16, 2010, the evidence does not show that there is functional loss more nearly approximating range of motion limited to shoulder level or closer to his side. Although external rotation and internal rotation were at 90 degrees, his range of motion was not limited to shoulder level in flexion or abduction, as required for a higher 20 percent rating under Code 5201. See 38 C.F.R. §§ 4.40, 4.45, 4.71, Plate I; DeLuca, 8 Vet. App. 202. 

In making this determination, the Board has considered the Veteran's April 2016 statement that the March 2009 VA examiner acted inappropriately. See 38 C.F.R. § 4.23. The Board determines that the examiner obtained an accurate history, listened to the Veteran's assertions, noted the degree to which pain began during range of motion testing, and conducted an objective examination. Accordingly, it is proper to rely on the medical information provided. Additionally, other evidence, including lay statements, does not reflect that the Veteran's arm was limited to shoulder level range of motion at that time. The September 2008 statement that he was unable to lift his right arm for "a long time" is not sufficient evidence that the Veteran was unable to lift his arm during the appeal period. 

Accordingly, after considering the impact of functional loss upon the Veteran's range of motion of the right shoulder and the benefit of the doubt standard, an increased rating in excess of 10 percent disabling is not warranted.

b. From June 16, 2010 to December 14, 2016, and from March 1, 2017

VA examinations and private treatment records reflect that the Veteran's range of motion was limited to shoulder level, including when measuring after repetitive use. Flare-ups were not reported. Although some measurements reflected below shoulder level, such measurements more closely approximate shoulder level limitation. As stated above, although external rotation and internal rotation were at times significantly more limited, the Veteran's range of motion was not similarly limited in flexion or abduction. Consequently, he is not entitled to a rating in excess of 20 percent. 

However, in consideration of DeLuca and 38 C.F.R. §§ 4.40 and 4.45, the Board notes the March 2017 VA examiner reported that the Veteran is unable to lift more than five lbs., significantly limiting functional ability. The Board finds that such impairment most closely approximates arm limitation from 25 degrees to the side. Accordingly, an increase to 40 percent, the maximum compensation under Code 5201, is warranted from the date of the VA examination. 

The Board has considered whether the Veteran would be entitled to a higher rating under a different Code at any time during the appeal period. There is no evidence of ankylosis (Code 5200), impairment of the humerus (Code 5202), or impairment of the clavicle or scapula resulting in dislocation, nonunion, or malunion (Code 5203). The Veteran was diagnosed with arthritis in his right shoulder in March 2016; however, such arthritis was determined to be distinct from his shoulder strain. Nonetheless, the Veteran would not be entitled to a rating greater than 10 percent under Code 5003, because the record does not reflect occasional incapacitating exacerbations. Consequently, the Veteran is appropriately rated under Code 5201.



ORDER

Entitlement to an initial evaluation for the Veteran's right shoulder strain and impingement syndrome in excess of 10 percent prior to June 16, 2010, and in excess of 20 percent from June 16, 2010 to December 14, 2016, and from March 1, 2017 to March 22, 2017 is denied.

Entitlement to an evaluation of 40 percent for the Veteran's right shoulder strain and impingement syndrome from March 23, 2017 is granted.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's right ankle claim so that every possible consideration is afforded.

In his June 2016 hearing, the Veteran testified about recurrent flare-ups after he is on his feet for prolonged periods of time. The record similarly reflects that he reported flare-ups throughout the appeal period. See February 2012 VA examination and April 2016 statement. The March 2017 examiner noted that the Veteran does not report flare-ups of the ankle, which is in direct contradiction with his previous lay statements. A new examination is necessary to resolve the conflict in the record and obtain range of motion measurements during flare-ups, if possible. See Barr v. Nicholson, 21 Vet. App. 303 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995). Accordingly, remand is required for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's right ankle, from March 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his ankle are associated with the record.

2. After the above development is completed, the AOJ must arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected right ankle disability. The examiner must review the entire record in conjunction with the examination. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed.

Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. The examiner should note the Veteran's reports of flare-ups and any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors (if the Veteran is not experiencing a flare-up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare-ups and the examiner should provide an opinion based on that information).

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


